Citation Nr: 0934895	
Decision Date: 09/17/09    Archive Date: 09/23/09

DOCKET NO.  06-35 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
laryngeal condition.

2.  Entitlement to service connection for a laryngeal 
condition.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B.B. Ogilvie, Associate Counsel




INTRODUCTION

The Veteran had active duty service from May 1945 to July 
1946 and from June 1951 to September 1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2005 rating decision by the 
Philadelphia, Pennsylvania Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied the claim 
sought.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  An April 1998 rating decision denied a claim of 
entitlement to service connection for a laryngeal condition.  
In absence of a timely appeal, that decision is final.

2.  The evidence submitted since the April 1998 rating 
decision, by itself, or when considered with the previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim of entitlement to service 
connection for a laryngeal condition, and raises a reasonable 
possibility of substantiating that claim.

3.  The Veteran is not currently diagnosed with a laryngeal 
condition.


CONCLUSIONS OF LAW

1.  The April 1998 rating decision is final.  New and 
material evidence has been submitted to reopen the claim of 
entitlement to service connection for a laryngeal condition.  
38 U.S.C.A. §§ 5103, 5103A, 5108, 7105 (West 2002 & Supp. 
2008);  38 C.F.R. §§ 3.156(a), 3.159 (2008).

2.  A laryngeal condition was not incurred in, or aggravated 
by, active duty service. 38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 
3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received,  proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).  The 
Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 
has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 
(April 30, 2008).  Notably, the final rule removes the third 
sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA 
will request that a claimant provide any pertinent evidence 
in his or her possession.

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between a veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  With respect to a request to reopen a previously 
denied claim, a claimant must be notified of both what is 
needed to reopen the claim and what is needed to establish 
the underlying claim for service connection.  See Kent v. 
Nicholson, 20 Vet. App. 1 (2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In this appeal, in a June 2005 pre-rating letter, the RO 
provided notice to the appellant regarding what information 
and evidence was needed to substantiate the claim for service 
connection, as well as what information and evidence must be 
submitted by the appellant, and what information and evidence 
would be obtained by VA.  The appellant was also informed by 
means of the June 2005 letter that he needed to submit new 
and material evidence, those terms were defined, and the 
reason for the prior denial was properly stated.  Therefore, 
the requirements of Kent have been met.  The November 2005 
rating decision reflects the initial adjudication of the 
claim after issuance of the June 2005 letter.

The Board notes that the appellant has not been provided 
specific notice regarding disability ratings and effective 
dates.  Because the Board's decision herein denies the 
Veteran's claim for service connection, however, no 
disability rating or effective date is being, or will be, 
assigned.  Accordingly, there is no possibility of prejudice 
to the appellant under the notice requirements of 
Dingess/Hartman.

VA has met the duty to assist the Veteran in the development 
of his claim.  The Veteran's adequately identified treatment 
records have been obtained, and he was provided with two VA 
examinations.  Hence, the case is ready for adjudication.

Analysis

The Board has reviewed all the evidence in the Veteran's 
claims file, which includes his written contentions, service 
treatment records, private treatment records, and VA medical 
records.  Although this Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claim file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000). 

New and Material Evidence

The Veteran's claim to reopen was denied in a November 2005 
rating decision.  In September 2006, the RO reopened the 
Veteran's claim, finding new and material evidence had been 
submitted.  See September 2006 statement of the case.  
Thereafter, the RO considered the claim on the merits.  
Regardless of the RO's actions regarding reopening a 
veteran's claim, the Board must independently address the 
issue of reopening a previously denied claim.  That is, 
whether a previously denied claim should be reopened is a 
jurisdictional matter that must be addressed before the Board 
may consider the underlying claim. See Jackson v. Principi, 
265 F.3d 1366, 1369 (Fed. Cir. 2001) (the Board does not have 
jurisdiction to review the claim on a de novo basis in the 
absence of a finding that new and material evidence has been 
submitted); see also Barnett v. Brown, 83 F.3d 1380 (1996).

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in active 
military service or, if pre-existing such service, was 
aggravated thereby.      38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303.  Service connection may also be warranted for any 
disability diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
injury was incurred in service.  38 C.F.R.    § 3.303(d).

A rating decision becomes final and is not subject to 
revision on the same factual basis unless a notice of 
disagreement and substantive appeal are filed within the 
applicable time limits.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 
20.302, 20.1103 (2008).  If a claim has been previously 
denied and that decision became final, the claim can be 
reopened and reconsidered only if new and material evidence 
is presented with respect to that claim.  38 U.S.C.A. § 5108.

New evidence means existing evidence not previously submitted 
to agency decision makers.  38 C.F.R. § 3.156(a).  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  Id.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  Id.

VA must review all of the evidence submitted since the last 
final decision in order to determine whether the claim may be 
reopened.  See Hickson v. West, 12 Vet. App. 247, 251 
(1999).  If it is determined that new and material evidence 
has been submitted, the claim must be reopened and considered 
on the merits.  See generally Elkins v. West, 12 Vet. App. 
209 (1999).  For purposes of determining whether new and 
material evidence has been received to reopen a finally 
adjudicated claim, the recently submitted evidence will be 
presumed credible.  Kutscherousky v. West, 12 Vet. App. 369, 
371 (1999).  If the additional evidence presents a reasonable 
possibility that the claim could be allowed, the claim is 
reopened and the ultimate credibility or weight that is 
accorded such evidence is ascertained as a question of fact.  
Id.; Justus v. Principi, 3 Vet. App. 510 (1992).

The Veteran was originally denied entitlement to service 
connection for a laryngeal condition because he did not 
provide evidence demonstrating the existence of a laryngeal 
disability and its possible relationship to service.  See 
April 1998 rating decision.  Therefore, for evidence to be 
new and material, it must relate to the existence of service-
related laryngeal disability, and that evidence must raise a 
reasonable possibility of substantiating the Veteran's claim.

While in service, the Veteran developed a vocal cord nodule 
and a laryngeal vocal cord paralysis.  In June 2005, the 
Veteran's private otolaryngologist submitted a statement 
noting that the Veteran has suffered from difficulties with 
choking and intermittent hoarseness since service.  While the 
physician could not find any evidence of a structural 
abnormality of the larynx, he noted that it was likely that 
as the Veteran's laryngeal paralysis recovered, he developed 
some hypersensitivity.  He explained that upon exposure to 
fumes or chemical odors, the Veteran tended to have laryngeal 
spasm and choking episodes.

The Board finds that this qualifies as new and material 
evidence relevant to the claim, as it addresses the 
possibility of the existence of a current disability.  
Therefore, the Board reopens the claim of entitlement to 
service connection for a laryngeal condition.

Service Connection

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  See Caluza v. Brown, 7 
Vet. App. 498, 506 (1995).  The absence of any one element 
will result in the denial of service connection.  Coburn v. 
Nicholson, 19 Vet. App. 427 (2006).

As stated earlier, the Veteran developed a vocal cord nodule 
and a laryngeal vocal cord paralysis while on active duty 
service.  The Veteran claims that since that time, he has 
suffered from consistent coughing and choking, especially 
when exposed to perfumes, strong odors, or chemicals.  The 
Board notes that the Veteran is currently service connected 
for a dry cough, secondary to a history of left vocal cord 
paralysis in relation to his sensitivity when exposed to 
fumes or chemical odors.

The record contains several medical records pertaining to a 
possible laryngeal condition.  At an October 2001 speech 
pathology appointment, the Veteran complained of frequent 
chocking and coughing in the presence of toxic chemicals and 
fumes.  Voice evaluation testing revealed normal results.  
His voice parameters were found to be normal for his age and 
gender based on acoustic measures and perceptual ratings.  
Findings did not dictate an underlying vocal pathology.

An October 2004 letter from the Veteran's private 
otolaryngologist to his private physician noted that the 
otolaryngologist performed a flexible nasopharyngoscopy on 
the Veteran.  No laryngeal lesions or evidence for reflux 
irritation was found.  There were no masses or ulcerations.  
The remainder of his ear, nose, and throat examination was 
unremarkable.  The otolaryngologist noted that the Veteran's 
symptoms could be triggered by allergy or a chemical 
irritation.  He recommended that the Veteran avoid exposure 
to these triggering odors.

A June 2005 letter from the Veteran's private physician noted 
that the Veteran suffered from hoarseness and coughing, but 
he admitted that no disability had been found upon 
examination.

In June 2005, the otolaryngologist submitted a letter to VA 
on the Veteran's behalf.  He stated that he had evaluated the 
Veteran several times and had not found any structural 
abnormality of the larynx.  He noted, however, that it was 
"likely that as his laryngeal paralysis recovered that he 
developed some hypersensitivity . . . [and] when exposed to 
fumes or chemical odors, he tends to have laryngeal spasm and 
choking episodes."

At an October 2005 VA examination, the Veteran complained of 
having a dry cough.  On examination, pulmonary function tests 
were within normal limits.  The examiner diagnosed a history 
of left vocal cord paralysis and chronic cough.  She opined 
that the Veteran's dry cough was likely secondary to his left 
vocal cord paralysis in the military.  No current laryngeal 
disability was noted.
VA outpatient treatment records dated in January 2006 note 
that the Veteran had been left with hoarseness secondary to 
toxin exposure in service.  These records also show a 75 pack 
history of smoking.  

In July 2006, the Veteran's private physician submitted a 
letter in support of the Veteran's claim.  He noted that the 
Veteran's ear, nose, and throat examination in October 2004 
"looked fine," and the impression was that he had a cough 
triggered by chemical irritation and/or allergies.  The 
physician noted that his episode of voice loss during service 
has caused him to be more sensitive to strong odors and 
fumes, causing these persistent coughing episodes.

In August 2006, the Veteran was afforded a VA examination.  
The examiner was asked to provide a diagnosis regarding the 
laryngeal condition, as well as an opinion as to whether or 
not this condition was related to his hoarseness and left 
vocal cord paralysis in the military.  The examiner noted the 
otolaryngologist's statement of the possibility of 
hypersensitivity to the trachea and laryngeal structures, but 
there was no proof of that at the time.  A physical 
examination showed no hoarseness, wheezes, rhonci, or 
shortness of breath.  The Veteran did not cough during the 
examination.  He was diagnosed with a cough.  The examiner 
noted that she could not provide a current diagnosis of a 
laryngeal condition.

After considering all the evidence of record, the Board finds 
that the Veteran has not meet the elements of a service 
connection claim.  As noted earlier, the Veteran is already 
service connected for a dry cough, secondary to his left 
vocal cord paralysis in service.  This included his symptoms 
of coughing upon exposure to chemical fumes and perfumes.  
See November 2005 rating decision.  To be successful on his 
service-connection claim for a laryngeal condition, the 
Veteran must show a current, separate disability of his 
larynx.  The Veteran has been examined multiple times by both 
VA and private physicians, and none has diagnosed him with a 
laryngeal disability.

The Veteran argues that the otolaryngologist's statement that 
it was "likely that as his laryngeal paralysis recovered 
that he developed some hypersensitivity . . . [and] when 
exposed to fumes or chemical odors, he tends to have 
laryngeal spasm and choking episodes" is sufficient evidence 
of a current disability.  The Board disagrees.  Notably, 
while the otolaryngologist stated that the Veteran "tends to 
have a laryngeal spasm and choking episodes," he also stated 
in that letter that upon an examination of the Veteran, no 
abnormalities of the larynx were found.  The other 
physicians' and examiners' reports of record have also 
confirmed a finding of a lack of a diagnosed disability.  The 
Veteran is already service connected for his choking reaction 
to fumes and chemical odors, due to his history of vocal cord 
paralysis, which in turn, caused a hypersensitivity to these 
odors.  The Board finds that the record contains no evidence 
that the Veteran suffers from a disability of the larynx, 
separate and distinct from his service-connected dry cough 
disability.

Congress has specifically limited entitlement to service 
connection for disease or injury to cases where such 
incidents have resulted in a disability.  See 38 U.S.C.A. § 
1110.  Hence, where as here, competent evidence does not 
establish the disability for which service connection is 
sought, there can be no valid claim for service connection.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In the 
instant case, the claim for service connection for a 
laryngeal condition must be denied because the first 
essential criterion for the grant of service connection-
competent evidence of the disability for which service 
connection is sought-is not met.

The Board also considered the Veteran's sincerely held belief 
that he currently has a laryngeal condition.  The Veteran's 
lay opinion, however, is not competent evidence upon which to 
establish entitlement to the benefit sought on appeal.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, but the preponderance of the 
evidence is against the claim, and the doctrine is therefore 
not applicable.  38 U.S.C.A. § 5107.







ORDER

New and material evidence has been submitted to reopen a 
claim of entitlement to service connection for a laryngeal 
condition, and the petition to reopen is granted.

Entitlement to service connection for a laryngeal condition 
is denied.



____________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


